Dickinson, J.
The only issue presented in this case is whether a note and chattel mortgage, executed by the plaintiff to one Spencer, was usurious. Spencer had placed money in the hands of the defendant’s intestate, Mattice, to loan. The latter loaned some of this money to the plaintiff, and upon that loan the note and mortgage were given. Upon receiving the money from Spencer, Mattice having assumed a personal obligation therefor, Spencer, after the death of Mattice, presented a claim against the estate on that personal obligation of the intestate, which was allowed by the court and paid by the administrator. The estate thus becoming entitled to be subrogated to the securities held by Spencer for the money loaned, the latter transferred the plaintiff’s note and mortgage to the administrator.
The plaintiff was allowed to testify that he received for the note and mortgage (as the consideration for which they were given) $90 in money and 83 bushels of wheat; and that a bonus of $10, which he had agreed with Spencer to pay, was included in the note. Such testimony was not within the prohibition of the statute. 1878 G. S. *525eh. 73, § 8. It was not evidence “of or concerning any conversation with, or admission of,” the deceased. Chadwick v. Cornish, 26 Minn. 28, (1 N. W. Rep. 55.) The evidence was of facts, the existence of' which, and the proof concerning which, might be wholly independent, of conversations with or admissions of the deceased.
The evidence sustains the verdict. If the testimony of the plaintiff was to be believed, — and he was corroborated by other evidence,. —the agreed consideration for the note and mortgage was a certain quantity of wheat sold, and a loan of $90 in money, for which loan-$10 was charged, and included in the note, in excess of the lawful rate of interest. While the price for which the wheat was soldi was not testified to, at least not directly, the testimony, if credible, does show that for the money to be loaned the parties, including-Spencer, first negotiated for a bonus of $10 in excess of lawful interest, and that this was carried into effect, that excess being included! in the note. If such was the fact, it is of no importance that a part, of the consideration for the note was the price of wheat sold.
There was no error in the charge of the court.
Order affirmed.
(Opinion published 53 N. W. Rep. 754.)